Citation Nr: 1430635	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from June 1973 to June 1976, from September 1976 to August 1979 and from December 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2013, the Veteran submitted additional medical evidence with a waiver of initial consideration by the RO.  

The Board previously remanded this matter for additional development in February 2012 and in November 2012.  The Board is satisfied that there has been substantial compliance with the November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension is aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service connected for PTSD.  Post-service medical records show diagnoses and treatment of hypertension since 1994.  A report of a VA examination dated in March 2012 reflects that a VA physician opined that hypertension is less likely than not due to service-connected PTSD.  The VA examiner reasoned that, although mental disease and stress can temporarily elevate the blood pressure during an acute phase of the disease, there is no medical literature that substantiates a claim that PTSD permanently elevates the blood pressure.  The March 2012 VA examination did not address whether hypertension is aggravated by PTSD.  



A report of a VA examination dated in January 2013 reflects that the VA examiner noted that hypertension was diagnosed in January 1994.  The VA examiner noted tha the Veteran's blood pressure reading in January 1994, prior to the initiation of blood pressure medication was 140-144/94-100.  The examiner noted that there were no blood pressure readings prior to 1994.  The examiner noted that a blood pressure reading of 140-144/94-100 is mildly elevated, not severely elevated.  The examiner opined that, with this level of elevation of blood pressure, it is not possible to guess when his blood pressure became elevated prior to January 1994.  The examiner was unable to state with 50 percent or more certainty that the Veteran's hypertension had its onset during active duty, or within one year of separation from active duty, or is causally or etiologically related to his active service or any incident therein, or related to or aggravated by any service-connected disability, including PTSD.  

The record includes an opinion from a VA psychiatrist, dated in March 2013.  The VA physician noted that the Veteran's current diagnoses include PTSD and hypertension.  The VA physician noted that PTSD was undiagnosed until 2005, with delayed onset which more than likely was a result of trauma from the Gulf War.  The physician noted, however, that the Veteran more likely than not had hypervigilance with associated medical conditions for years before being diagnosed in 2005 with PTSD.  The physician noted that hypertension is known to worsen under conditions of hypervigilance with PTSD.  The VA physician concluded that hypertension has worsened as a result of PTSD trauma.  

The March 2013 opinion of the VA psychiatrist provides competent and credible evidence of aggravation of hypertension due to service-connected PTSD.  In light of the positive medical nexus evidence, and resolving all reasonable doubt in the 

Veteran's favor, the Board finds that his hypertension has been aggravated by his PTSD.  38 C.F.R. § 3.310.  Accordingly, service connection for hypertension as secondary to service-connected PTSD is granted.

   						    
ORDER

Service connection for hypertension, as secondary to service-connected PTSD, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


